Title: Thomas Jefferson to John Taylor, 28 May 1816
From: Jefferson, Thomas
To: Taylor, John


          
            Dear Sir
             Monticello May 28. 16.
          
          On my return from a long journey, and considerable absence from home, I found here the copy of your ‘Enquiry into the principles of our government’ which you had been so kind as to send me, and for which I pray you to accept my thanks. the difficulties of getting new works in our situation, inland and without a single book store, are such as had prevented my obtaining a copy before; and letters which had accumulated during my absence, & were calling for answers, have not yet permitted me to give to the whole a thorough reading: yet certain that you and I could not think differently on the fundamentals of rightful government, I was impatient, and availed myself of the intervals of repose from the writing table, to obtain a cursory view idea of the body of the work. I see in it much matter for profound reflection; much which should confirm our adhesion, in practice, to the good principles of our constitution, and fix our attention on what is yet to be made good. the 6th section on the good moral principles of our government, I found so interesting and replete with sound principle, as to postpone my letter-writing to it’s thoro’ perusal and consideration. besides much other good matter, it settles unanswerably the right of instruction to instructing  representatives, and their duty to obey. the system of banking we have both equally and ever reprobated. I contemplate it as a blot left in all our constitutions, which, if not covered, will end in their destruction, which is already hit by the gamblers in corruption, and is sweeping away, in it’s progress the fortunes & morals of our citizens. funding I consider as limited, rightfully, to a redemption of the debt within the lives of a majority of the generation contracting it; every generation coming equally, by the laws of the creator of the world, to the free possession of the earth he made for their subsistence, unincumbered by their predecessors, who, like them, were but tenants for life. you have succesfully and completely pulverised mr Adams’s system of orders, and his opening the mantle of republicanism to every government of laws, whether consistent or not with natural right. indeed it must be acknoleged that the term republic, is of very vague application in every language. witness the self-styled republics of Holland, Switzerland, Genoa, Venice, Poland. were I to assign to this term a precise and definite idea, I would say that, purely and simply, it means a government, by it’s citizens, in mass, acting directly and personally, according
			 to
			 rules established by the majority: and that every other government is more or less republican in proportion as it has in it’s composition more or less of this ingredient of the direct action of
			 the
			 citizens. such a government is evidently restrained to very narrow limits of space and population. I doubt if it would be practicable beyond the extent of a New England township.   the first shade from this pure element, which, like that of pure vital air cannot sustain life of itself, would be where the powers of
			 the government, being divided, should
			 be exercised each by representatives chosen by the citizens, either pro hâc vice, or for such short terms as should render secure the duty of expressing the will of their constituents. this I should consider as the nearest approach to a pure republic which is practicable
			 on a large scale of country or population. and we have examples of it in some of our state-constitutions, which, if not poisoned by priest-craft, would prove it’s excellence over all mixtures
			 with
			 other elements; and, with only equal doses of poison, would still be the best.   other shades of republicanism may be found in other forms of
			 government, where the Executive, Judiciary, and
			 Legislative functions, and the different branches of the latter are chosen by the people more or less directly, for longer terms of years, or for life, or made hereditary; or where there are
			 mixtures
			 of authorities, some dependant, and others independant of the people. the further the departure from direct and constant controul by the citizens, the less has the government of the ingredient of
			 republicanism; evidently none where the  authorities are hereditary, as in France, Venice Etc. or self-chosen as in Holland; and little where for life, in proportion as the life continues in being after the act of election.
          The purest republican feature in the government of our own state is the House of Representatives. the Senate is equally so the 1st year, less the 2d and so on. the Executive still less, because not chosen by the people directly. the Judiciary seriously antirepublican because for life; and the national Arm wielded, as you observe by Military leaders, irresponsible to but to themselves.   add to this the vicious constitution of our county courts (to whom the justice, the executive administration, the taxation,
			 police, the military appointments of the county, and nearly all our daily concerns are confided) self appointed, self continued, holding their authorities for life, and with an impossibility of
			 breaking in on the perpetual succession of any faction once possessed of the bench. they are in truth the Executive, the Judiciary, and the Military of their respective counties, and the sum of
			 the
			 counties makes the State.   And add also that one half of our brethren who fight and pay taxes, are excluded, like Helots, from the rights of
			 representation; as if society were instituted for the soil, and not for the men inhabiting it; or one half of these could dispose of the rights, & the will, of the other half, without their consent.
          
            
                
                  ‘What constitutes a state?
            
            
              
              Not high-rais’d battlements, or labor’d mound,
            
            
              
                 Thick wall, or moated gate:
            
            
              
              Not cities proud with spires and turrets crown’d
            
            
              
                 No: Men, high-minded men;
            
            
              
                 Men, who their duties know;
            
            
              
                 But know their rights; and, knowing, dare maintain.
            
            
              
                 These constitute a state.’
            
          
          In the General government the House of Representatives is mainly republican; the Senate scarcely so, at all, as not elected by the people directly, and so long secured even against those who do elect them. the Executive more republican than the Senate, from it’s shorter term, it’s election by the people, in practice, (for they vote for A. only on an assurance that he will vote for B.) & because, in practice also, a principle of rotation seems to be in a course of establishment. the Judiciary independant of the Nation, their coercion by impeachment being found nugatory.
          If then the controul of the people over the organs of their government be the measure of it’s republicanism, and I confess I know no other measure, it must be agreed that our governments have much less of republicanism, than ought to have been expected; in other words that the people have less regular controul over their agents than their rights & their interest required. and this I ascribe, not to any want of republican dispositions in those who formed these constitutions, but to a submission of true principle to European authorities, to Speculators on government, whose fears of the people have been inspired by the populace of their own great cities, and were unjustly entertained against the independant, the happy, & therefore orderly citizen of the US. much I apprehend that the golden moment is past for reforming these heresies. the functionaries of public power rarely strengthen in their dispositions to abridge it, and an unorganised call
			 for timely amendment is not likely to prevail against an organised opposition to it. we are always told that things are going on well; why change them? ‘chi sta bene, non si muove,’ says the Italian, ‘let him who stands well stand still.’ this is true; & I verily believe they would go on well with us under an absolute monarch, while our present character
			 remains, of order, industry & love of peace, and restrained as he would be by the proper spirit of the people. but it is while it remains such, we should provide against the consequences of
			 it’s
			 deterioration.—and let us rest in the hope that it will yet be done, & spare ourselves the pain of evils which may never happen.
          On this view of the import of the term republic, instead of saying, as has been said, that ‘it may mean anything or nothing,’ we may say, with truth and meaning, that governments are more or less republican as they have more or less of the element of popular election and controul in their composition: & beleiving, as I do, that the mass of the citizens is the safest depository of their own rights, & especially that the evils flowing from the duperies of the people are less injurious than those from the egoism of their agents, I am a friend to that composition of government which has in it the most of this ingredient. And I sincerely believe with you, that banking establishments are more dangerous than standing armies; & that the principle  of spending money to be paid by posterity, under the name of funding, is but swindling futurity on a large scale
          Let me turn to a more engaging subject, the honest culture of the earth. it is a shame that I should ask you a 2d time for a little seed of the Swedish turnep, if you still preserve it. my absences from home at a distant possession, which is almost a second home, occasioned a failure to save seed the last year; and the Ruta baga is so much preferable for the use of the table, that I wish to recover it again. a little
			 may come in a letter by mail, or more if you have a plenty by my grandaughter who says she is coming shortly. I salute you with constant friendship and respect.
          Th: Jefferson
        